Supreme Court of Florida
                                   ____________

                                   No. SC15-368
                                   ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                    REPORT NO. 2015-01.

                                [September 24, 2015]

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted a report proposing amendments to ten existing

standard criminal jury instructions and the addition of one new instruction. We

have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee proposes amending existing instructions 20.3 – Welfare

Fraud – Failure to Disclose a Material Fact; 20.4 – Welfare Fraud – Aiding or

Abetting; 20.5 – Welfare Fraud – Change in Circumstances; 20.6 – Welfare

Fraud – [Food Assistance Identification Card] [Authorization] [Certificate of

Eligibility for Medical Services] [Medicaid Identification Card]; 20.7 – Welfare

Fraud – Administrator Misappropriating; 20.8 – Welfare Fraud – Administrator

Failure to Disclose; 20.9 – Welfare Fraud – Receiving Unauthorized Payments;
20.10 – Welfare Fraud – Filing Without Crediting; 20.11 – Welfare Fraud – Billing

in Excess; and 20.12 – Welfare Fraud – Filing for Services Not Rendered.1 The

Committee also proposes adding new instruction 22.16 – [Setting up] [Promoting]

[Playing at] a Game of Chance for Money, Thing of Value, or Under the Pretext of

a Sale, Gift, or Delivery.

      Before filing its report with the Court, the Committee published its proposals

for comment. Two comments were received by the Committee. Both comments

asserted that language in instructions 20.3-20.10 and instruction 20.12 stating that

repayment of public assistance wrongfully obtained is not a defense under section

414.39(7), Florida Statutes (2014), may mislead jurors into believing that

repayment is not relevant to any issue presented at trial, particularly the issue of

whether the defendant acted with the requisite intent. The commenters suggested

adding language to instructions 20.3-20.10 and instruction 20.12 to clarify that a

jury may consider repayment in determining whether a defendant acted knowingly

or by mistake or accident. The Committee disagreed and declined to amend the

instructions as suggested by the commenters.




       1. The Committee’s report initially included proposals to add new
instructions 1.5 and 11.6(a), and to amend existing instructions 7.8, 7.8(a), and
11.1-11.6. Those instructions were severed from the instant case and are being
considered by the Court in In re: Standard Jury Instructions in Criminal Cases—
Instructions 1.5, 7.8, 7.8(a), and 11.1-11.6(a), Case No. SC15-470.


                                         -2-
      Having considered the Committee’s report and the comments received by

the Committee, we authorize for publication and use amended instructions 20.3-

20.12 and new instruction 22.16 as proposed by the Committee. We note,

however, that a special instruction may be warranted in cases in which repayment

of public assistance wrongfully obtained is relevant to the issue of whether the

defendant acted with the requisite intent.

      The instructions, as set forth in the appendix to this opinion, are authorized

for publication and use.2 In authorizing the publication and use of these

instructions, we express no opinion on their correctness and remind all interested

parties that this authorization forecloses neither requesting additional or alternative

instructions nor contesting the legal correctness of the instructions. We further

caution all interested parties that any comments associated with the instructions

reflect only the opinion of the Committee and are not necessarily indicative of the

views of this Court as to their correctness or applicability. New language is

indicated by underlining and deleted language is indicated by struck-through type.




       2. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at www.floridasupremecourt.org
/jury_instructions/instructions.shtml. We recognize that there may be minor
discrepancies between the instructions as they appear on the website and the
published versions of the instructions. Any discrepancies as to instructions
authorized for publication and use after October 25, 2007, should be resolved by
reference to the published opinion of this Court authorizing the instruction.


                                         -3-
The instructions as set forth in the appendix shall be effective when this opinion

becomes final.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge Jerri Lynn Collins, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Sanford, Florida; and Bart Neil Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                        -4-
                                  Appendix

           20.3 WELFARE FRAUD — FAILURE TO DISCLOSE
                        A MATERIAL FACT
                       § 414.39(1)(a), Fla._Stat.

       To prove the crime of Welfare Fraud — Failure to Disclose a Material
Fact, the State must prove the following three two elements beyond a
reasonable doubt:

      1. (Defendant) knowingly failed to disclose a material fact by false
         statement, misrepresentation, impersonation, or other fraudulent
         means.

      2. The fact was [used] [to be used] to determine (defendant’s)
         qualifications to receive aid or benefits public assistance from any
         state or federally funded public assistance program.

      3. The aid or benefits came from a state or federally funded assistance
         program.

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance wrongfully [received] [retained] [misappropriated]
[sought] [used] was:

      a. less than an aggregate value of $200 in any 12 consecutive months.

      b. an aggregate value of $200 or more, but less than $20,000 in any 12
         consecutive months.

      c. an aggregate value of $20,000 or more, but less than $100,000 in any
         12 consecutive months.

      d. $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

                                     -5-
     Definitions. Give as applicable.
     “Fraudulent” means the intent or purpose of suppressing the truth or
perpetrating a deception.

      § 414.39(5)(f), Fla. Stat.
      “Fraud” includes the introduction of fraudulent records into a
computer system, the unauthorized use of computer facilities, the intentional
or deliberate alteration or destruction of computerized information or files,
and the stealing of financial instruments, data, and other assets.

      “Aid or abet” means help, assist, or facilitate.

      An "attempt" to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

     Optional Definition
     “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
— Federal Jury Practice and Instructions, Sec. 16.07)

      Defense. Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained.

       Inferences. Give as applicable.
      Optional (if appropriate) Proof § 414.39(8)(a), Fla. Stat.
      A paid warrant made to the order of the defendant is sufficient to
establish that the defendant received assistance, though this fact may be
disproved by competent evidence. You may conclude that (defendant) did
receive public assistance from the state if you find that there was a paid state
warrant made to the order of the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal

                                       -6-
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                           Lesser Included Offenses

     No lesser included offenses have been identified for this offense.

                                   Comment

     This instruction was adopted in 1981 and amended in 2015.




                                      -7-
            20.4 WELFARE FRAUD — AIDING OR ABETTING
                       § 414.39(1)(c), Fla._Stat.

     To prove the crime of Welfare Fraud — Aiding or Abetting, the State
must prove the following three elements beyond a reasonable doubt:

     Give 1a and/or 1b as applicable.
     1.    (Defendant) knowingly aided or abetted another person in failing
           to disclose:

     Give a or b as applicable.
        a. [a change in circumstances in order to obtain or continue to
           receive aid or benefits state or federally funded public assistance
           to which [he] [she] is [the other person was not entitled] [or in an
           amount larger than the other person was entitled].]

          b. [a material fact, by false statement, misrepresentation,
             impersonation, or other fraudulent means, and the fact was [used]
             [to be used] to determine the person’s qualifications to receive aid
             or benefits state or federally funded public assistance].

     2.      The other person received benefits to which [he] [she] was not
             entitled.

     3.      The aid or benefits came from a state or federally funded
             assistance program.

       § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance wrongfully [received] [retained] [misappropriated]
[sought] [used] was:

     a.      less than an aggregate value of $200 in any 12 consecutive months.

     b.      an aggregate value of $200 or more, but less than $20,000 in any
             12 consecutive months.

     c.      an aggregate value of $20,000 or more, but less than $100,000 in
             any 12 consecutive months.

                                      -8-
      d.    $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

     Definitions. Give as applicable.
     “Fraudulent” means the intent or purpose of suppressing the truth or
perpetrating a deception.

      § 414.39(5)(f), Fla. Stat.
      “Fraud” includes the introduction of fraudulent records into a
computer system, the unauthorized use of computer facilities, the intentional
or deliberate alteration or destruction of computerized information or files,
and the stealing of financial instruments, data, and other assets.

      “Aid or abet” means help, assist, or facilitate.

      An "attempt" to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

     Optional Definition
     “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
— Federal Jury Practice and Instructions, Sec. 16.07)

      Defense. Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained.

       Inferences. Give as applicable.
      Optional (if appropriate) Proof § 414.39(8)(a), Fla. Stat.
      A paid warrant made to the order of the defendant is sufficient to
establish that the defendant received assistance, though this fact may be
disproved by competent evidence. You may conclude that (defendant) did

                                       -9-
receive public assistance from the state if you find that there was a paid state
warrant made to the order of the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comment

      This instruction was adopted in 1981 and amended in 2015.




                                       - 10 -
       20.5 WELFARE FRAUD — CHANGE IN CIRCUMSTANCES
                      § 414.39(1)(b), Fla._Stat.

      To prove the crime of Welfare Fraud — Change in Circumstances, the
State must prove the following two elements beyond a reasonable doubt:

      1.    (Defendant) knowingly failed to disclose a change in circumstances
            in order to obtain or continue to receive aid or benefits state or
            federally funded public assistance to which [he] [she] was not
            entitled [or in an amount larger than [he] [she] was entitled].

      2.    The aid or benefits came from a state or federally funded
            assistance program.

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance wrongfully [received] [retained] [misappropriated]
[sought] [used] was:

      a.    less than an aggregate value of $200 in any 12 consecutive months.

      b.    an aggregate value of $200 or more, but less than $20,000 in any
            12 consecutive months.

      c.    an aggregate value of $20,000 or more, but less than $100,000 in
            any 12 consecutive months.

      d.    $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

     Definition.
     "Fraudulent" means the intent or purpose of suppressing the truth or
perpetrating a deception.

      "Aid or abet" means help, assist, or facilitate.


                                      - 11 -
      An "attempt" to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

      Optional Definition
      “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
Federal Jury Practice and Instructions, Sec. 16.07)

      Defense. Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained.

       Inferences. Give as applicable.
      Optional (if appropriate) Proof § 414.39(8)(a), Fla. Stat.
      A paid warrant made to the order of the defendant is sufficient to
establish that the defendant received assistance, though this fact may be
disproved by competent evidence. You may conclude that (defendant) did
receive public assistance from the state if you find that there was a paid state
warrant made to the order of the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comment

      This instruction was adopted in 1981 and amended in 2015.




                                       - 12 -
      20.6 WELFARE FRAUD — FOOD STAMPS, MEDICAL SERVICES
  [FOOD ASSISTANCE IDENTIFICATION CARD] [AUTHORIZATION]
     [CERTIFICATE OF ELIGIBILITY FOR MEDICAL SERVICES]
               [MEDICAID IDENTIFICATION CARD]
                      § 414.39(2), Fla._Stat.

      To prove the crime of Welfare Fraud — Food Stamps, Medical Services
[Food Assistance Identification Card] [Authorization] [Certificate of
Eligibility for Medical Services] [Medicaid Identification Card], the State
must prove the following two elements beyond a reasonable doubt:

         Give 1a, 1b, and/or 1c as applicable.
         1.    The defendant knowingly:

         Give a, b, or c as applicable.
            a. [used, transferred, acquired, trafficked, altered, forged or
               possessed]

              b. [attempted to use, transfer, acquire, traffic, alter, forcge, or
                 possess]

              c. [aided and abetted another person to in the use, transfer, acquire
                 acquisition, traffic, alteration, forgery or possession of]

              A [a food stamp, assistance identification card], [an authorization for
              the expenditure of food stamps assistance benefits], [a certificate of
              eligibility for medical services], or [a Medicaid identification card].

         2.      The use, transfer, acquisition, traffic, alteration, forgery, or
                 possession was not authorized by law.

         The law requires (insert the appropriate law pertaining to the relevant
item).

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance or identification wrongfully [received] [retained]
[misappropriated] [sought] [used] was:


                                           - 13 -
      a.    less than an aggregate value of $200 in any 12 consecutive months.

      b.    an aggregate value of $200 or more, but less than $20,000 in any
            12 consecutive months.

      c.    an aggregate value of $20,000 or more, but less than $100,000 in
            any 12 consecutive months.

      d.    $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

      Definitions. Give as applicable.
      “Aid or abet” means help, assist, or facilitate.

      “Traffic” means trade, sell, or exchange.

      An “attempt” to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

      Optional Definition
      “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar –
Federal Jury Practice and Instructions, Sec. 16.07)

       Defense. Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained [or returned the authorization or identification wrongfully
obtained].

       Inferences. Give as applicable.
      Optional (if appropriate) Proof § 414.39(8)(a), Fla. Stat.
      A paid warrant made to the order of the defendant is sufficient to
establish that the defendant received assistance, though this fact may be

                                      - 14 -
disproved by competent evidence. You may conclude that (defendant) did
receive public assistance from the state if you find that there was a paid state
warrant made to the order of the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comment

      This instruction was adopted in 1981 and amended in 2015.




                                       - 15 -
          20.7 WELFARE FRAUD — ADMINISTRATOR AIDING
                        MISAPPROPRIATING
                   §§ 414.39(3)(a) and (3)(b), Fla._Stat.

     To prove the crime of Welfare Fraud — Administrator Aiding
Misappropriating, the State must prove the following [two] [three] elements
beyond a reasonable doubt:

     § 414.39(3)(a), Fla. Stat.
     1.    (Defendant) had duties [in the administration of a state or
           federally funded assistance program] [in the distribution of state
           or federally funded public assistance] [or] [in the authorizations
           or identifications of those to obtain public assistance under a
           state or federally funded public assistance program].

     2.     [He] [She] (Defendant), by virtue of [his] [her] position, [had been
            entrusted with] [gained possession of], by virtue of his position, of
            funds, a food stamp, [food assistance] [an authorization for food
            assistance]stamps, a food stamp identification card, [a certificate
            of eligibility for prescribed medicine], [a Medicaid identification
            card], [or] [public assistance from any other state or federally
            funded program].

     3.     [He] [She] (Defendant) [fraudulently misappropriated],
            [attempted to misappropriate] [or] [aided and abetted another in
            the misappropriation of] funds, a food stamp, [food assistance]
            [an authorization for food assistance]stamps, a food stamp
            identification card, [a certificate of eligibility for prescribed
            medicine], [a Medicaid identification card], [or] [public
            assistance from any other state or federally funded program].

     § 414.39(3)(b), Fla. Stat.
     1.    (Defendant) had duties [in the administration of a state or
           federally funded assistance program] [in the distribution of state
           or federally funded public assistance] [or] [in the authorizations
           or identifications of those to obtain public assistance under a state
           or federally funded public assistance program].

     2. (Defendant) knowingly [misappropriated] [attempted to
          misappropriate] [aided or abetted another in the

                                     - 16 -
            misappropriation of] [funds given in exchange for food
            assistance program benefits] [any form of food assistance
            benefits authorization].

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance or identification wrongfully [received] [retained]
[misappropriated] [sought] [used] was:

      a.    less than an aggregate value of $200 in any 12 consecutive months.

      b.    an aggregate value of $200 or more, but less than $20,000 in any
            12 consecutive months.

      c.    an aggregate value of $20,000 or more, but less than $100,000 in
            any 12 consecutive months.

      d.    $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

     Definitions. Give as applicable.
     “Fraudulently” means purposely or intentionally suppressing the truth
and/or perpetrating a deception.

      § 414.39(5)(f), Fla. Stat.
      “Fraud” includes the introduction of fraudulent records into a
computer system, the unauthorized use of computer facilities, the intentional
or deliberate alteration or destruction of computerized information or files,
and the stealing of financial instruments, data, and other assets.

      An “attempt” to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

      “Aid or abet” means help, assist or facilitate.


                                      - 17 -
       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

      Optional Definition
      “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
Federal Jury Practice and Instructions, Sec. 16.07)

      Defense. Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained [or returned the authorization or identification wrongfully
obtained].

       Inferences. Give as applicable.
       § 414.39(8)(a), Fla. Stat.
       You may conclude that (defendant) did receive public assistance from
the state if you find that there was a paid state warrant made to the order of
the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comment

      This instruction was adopted in 1981 and amended in 2015.




                                       - 18 -
          20.8 WELFARE FRAUD — ADMINISTRATOR FAILURE
                            TO DISCLOSE
                        § 414.39(3)(a), Fla._Stat.

      To prove the crime of Welfare Fraud — Administrator Failure to
Disclose, the State must prove the following three elements beyond a
reasonable doubt:

     1.     (Defendant) had duties [in the administration of a state or
            federally funded assistance program] [in the distribution of state
            or federally funded public assistance] [or] [in the authorizations
            or identifications of those to obtain public assistance under a state
            or federally funded public assistance program].

     2.     [He] [She] (Defendant) knew that someone had misappropriated,
            attempted to misappropriate, or aided or abetted another in the
            misappropriation of [food assistance], [an authorization for food
            assistance], or [an food assistance identification card] for
            assistance, [a certificate of eligibility for prescribed medicine] [a
            Medicaid identification card] [public assistance from any state or
            federally funded program].

     3.     [He] [She] (Defendant) failed to disclose this fraudulent activity.

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance or identification wrongfully [received] [retained]
[misappropriated] [sought] [used] was:

     a.     less than an aggregate value of $200 in any 12 consecutive months.

     b.     an aggregate value of $200 or more, but less than $20,000 in any
            12 consecutive months.

     c.     an aggregate value of $20,000 or more, but less than $100,000 in
            any 12 consecutive months.

     d.     100,000 or more in any 12 consecutive months.


                                      - 19 -
     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

     Definitions. Give as applicable.
     “Fraudulently” means purposely or intentionally suppressing the truth
and/or perpetrating a deception.

      § 414.39(5)(f), Fla. Stat.
      “Fraud” includes the introduction of fraudulent records into a
computer system, the unauthorized use of computer facilities, the intentional
or deliberate alteration or destruction of computerized information or files,
and the stealing of financial instruments, data, and other assets.

      “Aid or abet” means help, assist or facilitate.

      An “attempt” to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

      Defense. Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained [or returned the authorization or identification wrongfully
obtained].

       Inferences. Give as applicable.
       § 414.39(8)(a), Fla. Stat.
       You may conclude that (defendant) did receive public assistance from
the state if you find that there was a paid state warrant made to the order of
the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                       - 20 -
                            Comment

This instruction was adopted in 1981 and amended in 2015.




                               - 21 -
                  20.9 WELFARE FRAUD — RECEIVING
                       UNAUTHORIZED PAYMENTS
                          § 414.39(4)(c), Fla._Stat.

     To prove the crime of Welfare Fraud — Receiving Unauthorized
Payments, the State must prove the following element beyond a reasonable
doubt:

       (Defendant) knowingly received, attempted to receive, or aided and
abetted in the receipt of unauthorized payments for services to a recipient of
benefits or other unauthorized public assistance or authorization or
identification to obtain public assistance under a any state or federally funded
assistance program.

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance or identification wrongfully [received] [retained]
[misappropriated] [sought] [used] was:

      a.    less than an aggregate value of $200 in any 12 consecutive months.

      b.    an aggregate value of $200 or more, but less than $20,000 in any
            12 consecutive months.

      c.    an aggregate value of $20,000 or more, but less than $100,000 in
            any 12 consecutive months.

      d.    $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

      Definitions. Give as applicable.
      “Aid or abet” means help, assist, or facilitate.

      An “attempt” to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.


                                      - 22 -
       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

     Optional Definition
     “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
— Federal Jury Practice and Instructions, Sec. 16.07)

      Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained [or returned the authorization or identification wrongfully
obtained].

       Inferences. Give as applicable.
       § 414.39(8)(a), Fla. Stat.
       You may conclude that (defendant) did receive public assistance from
the state if you find that there was a paid state warrant made to the order of
the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comment

      This instruction was adopted in 1981 and amended in 2015.




                                       - 23 -
       20.10 WELFARE FRAUD — FILING WITHOUT CREDITING
                      § 414.39(4)(cb), Fla._Stat.

      To prove the crime of Welfare Fraud — Filing Without Crediting, the
State must prove the following element beyond a reasonable doubt:

       (Defendant) knowingly filed a claim for services to a recipient of benefits
under a state or federally funded assistance program without crediting the
state or its agents for payments received from social security, insurance, or
other sources.

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance wrongfully [received] [retained] [misappropriated]
[sought] [used] was:

      a.    less than an aggregate value of $200 in any 12 consecutive months.

      b.    an aggregate value of $200 or more, but less than $20,000 in any
            12 consecutive months.

      c.    an aggregate value of $20,000 or more, but less than $100,000 in
            any 12 consecutive months.

      d.    $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

       Definitions. Give as applicable.
       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

     Optional Definition
     “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
— Federal Jury Practice and Instructions, Sec. 16.07)


                                      - 24 -
      Repayment not a defense. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained.

       Inferences. Give as applicable.
       § 414.39(8)(a), Fla. Stat.
       You may conclude that (defendant) did receive public assistance from
the state if you find that there was a paid state warrant made to the order of
the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                    Comment

      This instruction was adopted in 1981 and amended in 2015.




                                       - 25 -
             20.11 WELFARE FRAUD — BILLING IN EXCESS
                        § 414.39(4)(a), Fla._Stat.

     To prove the crime of Welfare Fraud — Billing in Excess, the State
must prove the following element beyond a reasonable doubt:

      (Defendant) knowingly billed the recipient of benefits under a state or
federally funded assistance program, or [his] [her] family, for an amount in
excess of that provided for by law or regulation.

     § 414.39(5), Fla. Stat.
     If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the amount
wrongfully billed was:

      a.    less than $200 in any 12 consecutive months.

      b.    $200 or more, but less than $20,000 in any 12 consecutive months.

      c.    $20,000 or more, but less than $100,000 in any 12 consecutive
            months.

      d.    $100,000 or more in any 12 consecutive months.

       Definition.
       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

     Optional Definition
     “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
— Federal Jury Practice and Instructions, Sec. 16.07)

      Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid assistance or services
obtained.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.

                                       - 26 -
                            Comment

This instruction was adopted in 1981 and amended in 2015.




                               - 27 -
                 20.12 WELFARE FRAUD — FILING FOR
                       SERVICES NOT RENDERED
                         § 414.39(4)(a), Fla._Stat.

      To prove the crime of Welfare Fraud — Filing for Services not
Rendered, the State must prove the following two elements beyond a
reasonable doubt:

      1.    (Defendant) knowingly filed, attempted to file, or aided and
            abetted in filing a claim for services to a recipient of benefits
            under a state or federally funded assistance program.

      2.    The claim was for services which were false, not rendered, or for
            unauthorized items or services.

      § 414.39(5), Fla. Stat.
      If you find (Defendant) guilty of Welfare Fraud, you must also
determine if the State proved beyond a reasonable doubt whether the value of
the public assistance wrongfully [received] [retained] [misappropriated]
[sought] [used] was:

      a.    less than an aggregate value of $200 in any 12 consecutive months.

      b.    an aggregate value of $200 or more, but less than $20,000 in any
            12 consecutive months.

      c.    an aggregate value of $20,000 or more, but less than $100,000 in
            any 12 consecutive months.

      d.    $100,000 or more in any 12 consecutive months.

     § 414.39(5)(e), Fla. Stat.
     The value of a food assistance authorization benefit is the cash or
exchange value unlawfully obtained by the fraudulent act.

      Definitions. Give as applicable.
      “Aid or abet” means help, assist or facilitate.




                                      - 28 -
      An “attempt” to commit a crime is the formation of an intent to commit
that crime and the doing of some act toward the commission of the crime
other than mere preparation to commit the crime.

       “Knowingly” means with actual knowledge and understanding of the
facts or the truth.

     Optional Definition
     “Knowingly” means an act done voluntarily and intentionally and not
because of mistake or accident or other innocent reason. (Devitt & Blackmar
— Federal Jury Practice and Instructions, Sec. 16.07)

      Give if applicable. § 414.39(7), Fla. Stat.
      It is not a defense that the defendant repaid the assistance or services
obtained.

       Inferences. Give as applicable.
       § 414.39(8)(a), Fla. Stat.
       You may conclude that (defendant) did receive public assistance from
the state if you find that there was a paid state warrant made to the order of
the defendant.

      § 414.39(8)(b), Fla. Stat.
      You may conclude that an identified recipient received public assistance
from the state if you find that a transaction history generated by a Personal
Identification Number (PIN) established a purchase or withdrawal by
electronic benefit transfer.

                            Lesser Included Offenses

      No lesser included offenses have been identified for this offense.


                                    Comment

      This instruction was adopted in 1981 and amended in 2015.




                                       - 29 -
  22.16 [SETTING UP] [PROMOTING] [PLAYING AT] A GAME OF
CHANCE FOR MONEY, THING OF VALUE, OR UNDER THE PRETEXT
               OF A SALE, GIFT, OR DELIVERY
                        § 849.11, Fla. Stat.

      To prove the crime of [Setting Up] [Promoting] [Playing at] a Game of
Chance For Money, Thing of Value, or Under the Pretext of a Sale, Gift or
Delivery, the State must prove following three elements beyond a reasonable
doubt:

      1. (Defendant) [set up] [promoted] [played at] a game of chance.

      2. (Defendant) did so [by lot] [with [dice] [cards] [numbers] [hazards]
         [any gambling device]].

      Give 3a and/or 3b as applicable.
      3. (Defendant) did so:

         a. for the disposal of money or other thing of value; or

         b. [under the pretext of a sale, gift, or delivery] [or] [for any right,
            share, or interest thereof].

                            Lesser Included Offenses

    [SETTING UP] [PROMOTING] [PLAYING AT] A GAME OF
   CHANCE FOR MONEY, THING OF VALUE, OR UNDER THE
      PRETEXT OF A SALE, GIFT, OR DELIVERY — 849.11
 CATEGORY ONE       CATEGORY TWO     FLA. STAT. INS. NO.
 None
                    Attempt            777.04       5.1


                                    Comment

This instruction was adopted in 2015.




                                        - 30 -